DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the solar cell part” which lacks antecedent basis. It is unclear which part is being referred to. Further clarification and appropriate correction is required.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (US 2018/0204966 A1) in view of Stancel (US 2010/0065116 A1).
Regarding claim 1, Inaba discloses a solar cell panel comprising (See Figs.1-14):

	a first cover member (111 [0045]) disposed at a front surface of the solar cell (113);
	a second cover member (112) disposed at a rear surface of the solar cell (113); 
a sealing member (114 [0028]) disposed between the first cover member (111) and the second cover member (112), the sealing member surrounding (114 encapsulates [0028]) the solar cell parts; 
and one or more of a plurality of fixing members (121 note as shown in Fig. 4 attached to 211, see Fig. 3) including at least one of a first fixing member (121, one associated with 211 of left most bottom row, see Fig. 3 ) and a second fixing member (121, one associated with 211 of middle interconnect if bottom row, see Fig. 3), wherein the first fixing member is disposed at a rear surface of the first cover member (top surface of 12, see Figs. 5)  and fixes at least part of one of the solar cell parts to the first cover member (see Fig. 4, fixed through attachment of 221), and wherein the second fixing member fixes the second cover member to the first cover member (see Fig. 4, fixed through attachment of 221).	
However Inaba only discloses that the sealing member is a single sealing member instead of a first sealing member and a second sealing member.
Stancel discloses that a front and back sealing members can be used to encapsulate solar cells (see Fig. 1A, 14 and 18 [0025]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sealing member of Inaba by including first and second sealing films as 
Modified Inaba will have a first fixing member and a second fixing positioned side by side in a portion adjacent to an edge (positioned at 221a see Fig. 4) and in direction crossing an extension direction of the wiring member (211, see  Fig. 4),
wherein the sealing member includes a first sealing member adjacent on a front surface of the solar cell part and a second sealing member on a back surface of the solar cell part, and wherein the first fixing member (121) is disposed between the first sealing member and the second sealing member (note that the fixing member extends from rear surface of glass to above rear surface of solar cell and therefore will have portions which are between the front sealing member portions and rear sealing member portions), and is attached at a side surface of the sealing member and a rear surface of the first cover.
Regarding claim 2, modified Inaba discloses all of the claim limitations as set forth above.
In addition, Inaba discloses wherein the plurality of fixing members include a melting type of material ([0052]).
Regarding claim 4, modified Inaba discloses all of the claim limitations as set forth above.
In addition, Inaba discloses wherein the first cover member (111) has a larger area than the second cover member (112) or the sealing member (114), and wherein the first fixing member (121, one associated with 211 of left most bottom row, see Fig. 3 
Regarding claim 5, modified Inaba discloses all of the claim limitations as set forth above.
In addition, Inaba discloses wherein each of the plurality of fixing members (121) has a27Attorney Docket No. 1630-1916PUS1 length in an extension direction (see portion 121 has a length greater than a width, Fig. 4) and a width is less than the length.
Regarding claim 6, modified Inaba discloses all of the claim limitations as set forth above.
In addition, Inaba wherein the plurality of fixing members (121 [0055]) include a different material than the sealing member (114 [0056]), and wherein a thickness of each of the plurality of fixing members is less than a thickness of the sealing member (see Fig. 4).
Regarding claim 7, modified Inaba discloses all of the claim limitations as set forth above.
In addition, Inaba discloses the wiring member includes a bus ribbon (221), and wherein the first fixing member (121) fixes the bus ribbon to the first cover member (111), the first fixing member being disposed at a rear surface of the bus ribbon and at the rear surface of the first cover member (See Fig. 4).
Regarding claim 8, modified Inaba discloses all of the claim limitations as set forth above.
In addition, the first fixing member (121) is disposed on the at least part of the one of the solar cell parts (221) without overlapping with the solar cell (113) (see Fig. 4).
Regarding claims 11 and 12, modified Inaba discloses all of the claim limitations as set forth above.
In addition, Inaba discloses that a solar cell panel has a curved shape and configured to form at least part of a roof of a vehicle ([0029] [0027]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (US 2018/0204966 A1) in view of Stancel (US 2010/0065116 A1) as applied to claims 1, 2, 4-8, and 11-12  above and in further view of view of Weigel (US 2014/0224327 A1).
	Regarding claim 9, modified Inaba discloses all of the claim limitations as set forth above.
	In addition, Inaba discloses that the wherein the solar cell includes a plurality of solar cells (113, see Fig. 2) forming a solar cell string extended in one direction (extend in both directions), 
wherein the plurality of fixing members include: the fixing member (121) that fixes the first cover member (111) to the at least part of the one of the solar cell parts, the first fixing member (121) being disposed at the rear surface (121) of the first cover member  (111) and at a rear surface of the at least part of the one of the solar cell parts (221);
and the second fixing member (identical to first) that fixes the first cover member to the second cover member (note that it is interlayer between 112 and 111), the 
However, Inaba does not disclose that the second fixing member is at a rear surface of the second cover member.
Weigel that when cover members are mismatched in size and both have planar structures the fixing member can comprise a hook like portion (720) which extends from the rear surface of the first cover member (715) to attach the second cover member (718) (see Fig. 7 [0021]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the shape of the second cover member of Inaba so that it was planar and attached with a hook like portion to the first substrate of Weigel because as disclosed by Weigel having planar cover members are appropriate structures to protect a solar cell layer embedded within an encapsulant and further discloses that a hook like portion is an appropriate structure to secure cover members which are mismatched in size. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (US 2018/0204966 A1) in view of Stancel (US 2010/0065116 A1) as applied to claims 1, 2, 4-8, and 11-12 above and in further view of Tsuzuki (US 6,184,457 B1).
Regarding claim 10, modified Inaba discloses all of the claim limitations as set forth above.

However, Inaba does not disclose an insulating member between the solar cell and bus ribbon.
Tsuzuki discloses that an insulating members (1406 and 1407) between the solar cell and bus ribbon (C7/L13-45).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the space between the bus ribbon and the solar cell of Inaba by including an insulating members as disclosed by Tsuzuki because Tsuzuki disclosed doing so increases service lifetime.
In addition, Inaba discloses a third fixing member (any other one of 121 note as shown in Fig. 4 attached to 211, see Fig. 3) that fixes the bus ribbon to the insulating member (note the fixing member presses down on bus ribbon and thus will also apply additional force to bus ribbon portion on the insulating member) the third fixing member being disposed at a rear surface of the bus ribbon and at a rear surface of the insulating member (modified Inaba discloses this feature, will be on 1406 Tsuzuki).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba (US 2018/0204966 A1) in view of Stancel (US 2010/0065116 A1) as applied to claims 1, 2, 4-8, and 11-12  above and in further view of view of Yaba (US 5149351).
Regarding claim 13, modified Inaba discloses all of the claim limitations as set forth above.

Yaba discloses that the first cover member which is used as part of an automobile roof can be curved (C1/L10-16, see Fig. 1, C3/L65-C4/L20)
It would have been obvious to modify first cover member of the solar panel shape of modified Inaba so that it is curved glass as disclosed by Yaba because Yaba discloses that this type of front cover member is used on roofs of vehicles and Inaba discloses that roofs of vehicles are the application the solar panel is intended to be used for.
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because of the new ground of rejection required by the amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726